Title: To James Madison from James Marshall, [ca. December 1786]
From: Marshall, James
To: Madison, James


Sir
[ca. December 1786]
From some late proceedings of the Spaniards in Louisiania, I suspect it cannot be long before serious acts of hostility will commence between them and our western Citizins.
I will state a few facts several of which have been within my own knowledge & if you find leisure will thank you for your advice, how it will be proper for the people of Kentucky to proceed on the occasion.
About eighteen months since a Colo. Pere went down to New Orleans with two boats loaded with flower, he did not communicate the manner of his reception. But his proceeds were thought to be considerable, from his anxiety last spring to carry down a much larger cargo of the same article. Encouraged by his success a Mr. Parker a Mr. Tardiveau & several others purchas’d to the amount of 150000 weight of flower for the same purpose, they went by the way of St. Louis in order to obtain a passport for New Orleans. They were receiv’d by the Governor of St. L. in a friendly manner. He however refus’d them passports, but gave as a reason, that he was then oblig’d to give twelve & fourteen Dollars pr. barrell for indian corn meal for the subsistance of the Kings troops, & he should be much blam’d, & perhaps punish’d, if under those circumstances he was to permit flower to be carried from his garrison. A Mr. Cere a merchant at St. L. who is suppos’d to be in partnership with the Govr. afterwards purchas’d a part of the flower, & endeavor’d to buy the rest at a low rate, but could not succeed. Since I have left Kentucky the Govr. of St. L. has confiscated the property of those among the Americans who had any within the teritory of Louisiana & among the rest a cargo belonging to Genl. Wilkinson which had been receiv’d by Mr. Cere on consignment.
I consider this sir as an unjustifiable act particularly after the encouragement which [was] given to those who carried flower to the different Spanish settlements & who from their reception had a right to expect their property would be secur’d to them. I am pretty well convinc’d retaliation will be made, the Spanish trade up the Missisippa is totally in our power & has produc’d them fur’s to the value of £350,000 pr. anm. These fur’s are caried down the river in open unarm’d boats that are frequently oblig’d by the current to row immediately under our shore. As they do not permit us to set foot within their territory can they complain if we are equally strict? Should one of the persons injur’d sieze on a boat when on our side of the river, do you think he would be consider’d as a criminal? Do you think it would not have a tendancy towards bringing the present tedious negotiation concerning the Missisipa to a close perhaps more favorable than we now have (from our indecision) a right to expect. If you should think the measure politic I can have it put in execution. You will have the goodness to excuse this freedom from a stranger, when you know that upon your opinion depends the attempt I have mention’d. I am with the most perfect respect Yours
James Marshall
